60 F.3d 843NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Evangeline C. MIRANDA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3582.
United States Court of Appeals, Federal Circuit.
June 19, 1995.

1
PETITION REINSTATED.

ORDER

2
Evangeline C. Miranda's petition for review having been improvidently dismissed,

IT IS ORDERED THAT:

3
The court's June 15, 1995 dismissal order is vacated, the mandate is recalled, and Miranda's petition is reinstated.*



*
 We note that the Office of Personnel Management's motion for summary affirmance of the Merit Systems Protection Board's decision, Miranda v. OPM, was granted by this court on June 15, 1995.  Thus, Miranda's petition is reinstated to allow the summary affirmance to be issued